                                                 Case 2:19-cv-00291-JCM-VCF Document 29 Filed 07/25/19 Page 1 of 3



                                          1   Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                          2
                                              KAZEROUNI LAW GROUP, APC
                                          3   6069 South Fort Apache Road, Suite 100
                                              Las Vegas, Nevada 89148
                                          4
                                              Phone: (800) 400-6808 x7
                                          5   FAX: (800) 520-5523
                                              mkind@kazlg.com
                                          6
                                              Attorneys for Plaintiff Abilio Hernandez
                                          7
                                          8                          UNITED STATES DISTRICT COURT
                                          9
                                                                          DISTRICT OF NEVADA
                                         10       Abilio Hernandez,                                 Case No.: 2:19-cv-00291-JCM-VCF
                                         11
6069 South Fort Apache Road, Suite 100




                                                                          Plaintiff,                Stipulation of facts and conclusions
  KAZEROUNI LAW GROUP, APC




                                         12       v.                                                of law and to withdraw motions
       Las Vegas, Nevada 89148




                                         13                                                         [ECF Nos. 18, 20]
                                                  Allied Collection Services, Inc.,
                                         14
                                         15                               Defendant.
                                         16
                                         17
                                                       Abilio Hernandez (“Plaintiff”) and Allied Collection Services, Inc.
                                         18
                                              (“Defendant”), by and through their respective counsel, hereby stipulate to the
                                         19
                                              following facts and conclusions of law, to bind the parties in this case:
                                         20
                                                       1. Defendant is a debt collector under the FDCPA, as applicable to this case;
                                         21
                                                       2. Plaintiff is a consumer under the FDCPA, as applicable to this case;
                                         22
                                                       3. The debt is “debt” under the FDCPA, as applicable to this case; and
                                         23
                                                       4. The lien document at issue in this case did not contain any judge’s
                                         24
                                                          signature.
                                         25
                                                       It is further stipulated that Plaintiff will not rely on any matters deemed
                                         26
                                              admitted due to Defendant’s untimely responses to his requests for admission, as
                                         27
                                              argued in Plaintiff’s motion for summary judgment, ECF No. 18. Therefore,
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
                                                 Case 2:19-cv-00291-JCM-VCF Document 29 Filed 07/25/19 Page 2 of 3



                                          1   Defendant’s motion for an order withdrawing the admissions is withdrawn as it is
                                          2   moot. The Parties therefore stipulate that:
                                          3          (1) Plaintiff’s motion for summary judgment, ECF No. 18, is withdrawn
                                          4                 without prejudice; and
                                          5          (2) Defendant’s motion for an order withdrawing admissions under FRCP
                                          6                 36(b), ECF No. 20, is withdrawn without prejudice.
                                          7   DATED this 25th day of July 2019.
                                          8         KAZEROUNI LAW GROUP, APC
                                          9         By: /s/ Michael Kind
                                         10         Michael Kind, Esq.
                                                    6069 South Fort Apache Road, Suite 100
                                         11         Las Vegas, Nevada 89148
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12         Attorneys for Plaintiff
       Las Vegas, Nevada 89148




                                         13         CARLSON & MESSER LLP
                                         14
                                                    By: /s/ J. Grace Felipe
                                         15
                                                    J. Grace Felipe, Esq.
                                         16         5901 W. Century Boulevard, Suite 1200
                                         17         Los Angeles, California 90045
                                                    Attorneys for Defendant Allied Collection Services, Inc.
                                         18
                                         19
                                                                                      IT IS SO ORDERED:
                                         20
                                         21                                          ____________________________________
                                         22                                          UNITED STATES DISTRICT JUDGE

                                         23                                                 July 29, 2019
                                                                                     DATED:____________________________
                                         24
                                         25
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
                                                 Case 2:19-cv-00291-JCM-VCF Document 29 Filed 07/25/19 Page 3 of 3



                                          1                                  CERTIFICATE OF SERVICE
                                          2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                          3   Procedure that on July 25, 2019, the foregoing Stipulation was served via CM/ECF
                                          4   to all parties appearing in this case.
                                          5
                                          6                                             KAZEROUNI LAW GROUP, APC
                                          7
                                                                                        By: /s/ Michael Kind
                                          8                                             Michael Kind
                                                                                        6069 South Fort Apache Road, Suite 100
                                          9
                                                                                        Las Vegas, Nevada 89148
                                         10
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12
       Las Vegas, Nevada 89148




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
